Title: From George Washington to James Anderson, 11 June 1798
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon 11th of June 1798

In replying to your letter of yesterday, the following answer, and sentiments are given.

Whilest I catch fish at the landing by your house, and make flour & whiskey at my Mill & Distillery, the expence of adding to the former allowance of the two first mentioned articles, in the manner you desire, and allowing a reasonable quantity of the latter, will not be sensibly felt by me, and therefore I shall not object against making them; and if you can exchange the horses you now ride for others, younger & stronger, by giving some boot, I shall consent to this also; but I am unable to buy, for reasons which are but too obvious; nor will there be so much occasion for it, if the River farm should be committed to the management of Mr Stuart⟨,⟩ and Mr Rawlins is made to do some of the Riding as well as the writing business, hitherto performed by you: and if the present boy which you have, is inadequate to the services required of him, one somewhat larger might be substituted. If such other allowances as you have alluded to, are made to Managers, their sallaries, I have no doubt, are lessened in that proportion; I have never made any, nor do I learn from the enquiries I have had it in my power to make, that any Gentleman in Virginia gives as much even as I do, for superintending larger estates than mine; and of one thing I am sure, that my means would not enable me to pay what I do, unaided by my Rents & the Lands I have sold.
If with the alterations I have here consented to, and not only agreeing, but desiring that Mr Rawlins may execute all the writing (& indeed riding business, now he is freed from the apprehension of the Small pox) to which he is competent you have only by one word to say Yea, or nay—to fix the matter; and proceed upon the ideas which have been suggested, or such as you may propose, if adopted, after mature consideration.
It is no gratification to me, to hurt the feelings of any person living by my observations; but in matters which relate to my own concerns, I shall, most assuredly, express at all times my opinion on them; and point to all such (in a friendly way) as appear to carry with them inattention; want of care; want of forethought; or want of œconomy in the management of them. And perhaps no time can be more appropriate than the present when you are called upon to decide upon the extension of your present engagement, to detail the observations I have made, and my sentiments thereupon.
In the first place, I have, upon all proper occasions, done you the justice to declare, oftener to others than to yourself, that I believe

you are a man of strict integrity; sobriety; industry & zeal: that no person can be more ready to oblige, in all things, & upon all occasions than you are. that I believe also, that you understand the preperation of land for grain & grasses of all kinds—that you know how to put these in, and how to take them off the ground. And moreover, that I believe you understand hedging, ditching, & raising live fences. These I assert in unequivocal terms, as evidence of justice I am willing to render you. At ⟨the same time,⟩ as a proof of my candour, I shall mention some other things as appear to me to be defects in your mode of carrying on business.
The first, and primary one I shall mention, although from your explanation, it seems to have proceeded from having mistaken my views; and that is, that nothing like a rotation of Crops, adapted to the quality & nature of the soil at the different Farms has ever yet appeared to be formed, without which, & a regular system I conceive it to be as much impossible to conduct the business of a Farm, to advantage, as it would be for an Architect to erect an Edifice without a Plan. Jumble, & confusion must forever result in both cases; which is always accompanied by loss of labour, or in other words—loss of time, which is the loss of money. For Be the kind of business what it may, if the conductor of it has not all the parts before him, in one view, & the time and manner for executing each previously arranged, it never can go on smoothly & well—To decide on a measure suddenly, & proceed unsteadily in the execution of it, will always prove erroneous. this leads me to mention in the next place, that the work of the Carpenters, & waste of their materials, have suffered much by shifting them from thing to thing, & compleating nothing.
The same thing happens in other parts of business; a few days before I went up to Doctr Stuarts you thought it so essential that a hog pasture should be enclosed without delay that I went to the Mill to mark out the ground; no sooner was that done than the hands which were to be employed, thereon were set about other work, & I have heard nothing more of the Hog pasture since. This is not a singular instance of your proposing, or suggesting things which appeared at that time to be highly proper, & have met entire approbation, without carrying them into effect. This is contrary to my ways of thinking & acting, and not agreeable to me; for I would have everything well considered before it is proposed, & (if not intended for a future period) after it is proposed, to be

executed without any or ⟨undue⟩ reason assigned for the non-performance in case of unforeseen interventions. In smaller matters too, you are too apt to promise a thing shall be done tomorrow, next day, & so on, without fulfiling it. Which is not at all pleasant to a man who has practiced himself & been accustomed to meet as much regularity as I have from others.
It does not appear to me that there has been any correct, or established rule adopted in the use, & delivery of either grain or Hay; without which, wastes, if not embezzlement, is more to be expected than œconomy. The destruction of Carts, Ploughs & all other impliments, far exceed what they used to do—and it does not appear to me that when tools are delivered for extra purposes; sufficient care is taken to return them, when the end is accomplished for which they were issued.
To what causes to ascribe it, I know not, but it is a fact which must have been apparent to yourself that I have had no good Beef, & but indifferent other meats of my own fatting, since I came home, notwithstanding the heavy expence I have been at in feeding them; and it is to be regretted that I should derive so little advantage from a Bull, the sole inducement to buy which, was to improve my breed of Cattle; for I do not find that he has served more than a few Cows which have occasionally been here.
The hedges appear to me to have suffered much, & in many places are entirely destroyed for want of timely weeding—to cleanse them after they have been suffocated by weeds & grass is like applying to the Doctor when the paroxysm of death has fast hold of the patient.
These things, & others which might be mentioned, if I had time for recollection, have proved clearly to my mind that your attention is called to too many objects, not to let some of them suffer; but I have no objection notwithstanding, to your superintending the whole, as usual (River farm excepted, if Stuart remains) as it seems to be your desire. But there is one thing I recommend strongly to you in this case, and that is, instead of riding from farm to Farm, in the same tract, every day, going only to where People are at work, that you would go occasionally into every field, examine every fence—see what is amiss in them; see whether my stock are in their proper places, & that of the neighbours excluded; whether the Tools & impliments (not in use) are secured from the weather, & kept from injury in other respects; examine the

houses, seeing what is amiss therein—particularly the Graineries—Inspecting the Negro quarters, as well for the purpose of detecting improper conduct in them, as to see if they are kept clean (being conducive to their health)—to provide for the sick when they are really so, & to drive out those who are not so. To examine the Gier of the working cattle, to prevent injury to, or from them, &ca &ca &ca &ca which, though at first view they may appear in a trifling light, are of much more importance to the owner than is generally imagined; and if a certain portion of time was alloted thereto many abuses & injuries would be discovered, & remedies applied much to the benefit of the employer—more greatly than by uniform rides; for I can, from experience say, that I rarely go out of the usual rout that I do not see something in fields where they ought not to be, and tools lying here, & there, at the mercy of any one, or exposed to injury.
In what light these observations & sentiments will be received by you I know not. They are, however, delivered from friendly motives as they relate to yourself, and from an expected benefit as they respect my business, if the effect is produced which I think desirable. They are penned in much haste & in an indigested form owing to company which allows me not time to think more at leisure. I wish you well & am Your friend

Go: Washington

